It is a cardinal rule in the construction of a will that, if possible, effect will be given to every word and clause. Wills are customarily drawn in the briefest language, and in the majority of cases without accurate knowledge of the technical terms of the law. The presumption is, therefore, that every word or phrase was intended to have some real and substantial meaning in accordance with the ordinary interpretations of language. Consequently, no word or clause is to be rejected unless the part to be stricken (1) is contrary to law, or (2) is impossible of execution, or (3) is in irreconcilable conflict with a superior provision, or (4) is meaningless. These four propositions lie at the very foundations of the law of wills and are supported by every text and every leading case that is found in the books anywhere.
The words, the clause, here in question are those which occur in the paragraph next following that wherein a life estate is devised to Leonora. The language is: "Then at the death of Leonora C. Miles, if she shall die without issue, the realty and personalty in this item devised shall belong to George and Rafael . . . Price." We italicize the particular six words here under consideration. In order that appellants may prevail, it is necessary in ultimate effect to strike those six words out of the will. This manifestly cannot be done because they are contrary *Page 575 
to law, or because they are impossible of execution, or are in irreconcilable conflict with a superior provision. It therefore follows that when stricken, it must be on the ground that they are substantially meaningless. The answer to that proposition is borne upon the plain and simple face of the words themselves, looking to the context within which they stand. The majority opinion does not make so bold as to contend that they have no meaning, as manifestly it could not be so contended. Nevertheless, the opinion in effect simply strikes them out, to which we say, with all deference, that no court ought to take any such liberties with any will, about which the duties of courts are so solemn and sacred.
The question here involved came squarely before this court in Ball v. Phelan, 94 Miss. 293, 49 So. 956, 957, 23 L.R.A. (N.S.) 895, and the court, much impressed, as it must have been, with the confusion existing among reported cases, attempted to settle the question in this state by an elaborate opinion by Chief Justice WHITFIELD, which swept the field of American and English reports. In that case, the second item of the will devised to the daughter, Julia Hunt, a life estate, and in the third item it was provided: "In case my daughter Julia should die without child," the whole property should go to Bettie Hunt Selden, etc. The court held that the children of Julia, on her death, took the estate as devisees by implication. The question that the court had before it there is the exact question that is before us now, and the result as ordered in that case is the result that should be ordered in this case.
But the majority, apparently not content to abide the result in the Ball v. Phelan case, has undertaken to distinguish or qualify it, and so to do have been driven to take quotations and summaries from it, which when examined are found to be passages used by the court in illustration of the views of other courts, and not as setting forth precisely the views of the court in Ball v. *Page 576 
Phelan. The opinion in that case went at length into a review and comment upon cases of various shades of holdings, but at the very outset of the opinion the court gave as the "best statement on this point we have found is that of Judge FINCH in the Matter of Vowers, 113 N.Y. 569, 21 N.E. 690, where he says: `The rule of construction which seems to have prevailed is that the inference need not be irresistible or such as to exclude any doubts possible to be raised, but must, nevertheless, be such as to leave no hesitation in the mind of the court, and must rest not upon mere conjecture. The intention must be clear so that no other reasonable inference can be made.'" That was the "best statement" with which the court began the opinion, and after thirty pages of review and comment on the authorities everywhere, the court concluded with the following language: "On the whole case, it is clear from the entire frame of this will, looking at all its parts and giving every word its due force, that this testator intended these children of Julia to take a remainder in fee. The implication is necessary from the whole scheme of the will; no other rational purpose can be assigned to the testator." So here in the case before us, what other rational purpose can be ascribed to the testator in the use of the words "if she shall die without issue," than the purpose that if, on the other hand, she died with issue her children should take the remainder in fee, exactly as was held in Ball v. Phelan? Or to take the opening test stated in Ball v. Phelan, what other reasonable inference can be made? These questions inescapably present themselves on the face of this will, and yet they go unanswered by the majority opinion, apparently on the theory that if the words of the will which present these questions are turned around or stricken out, then they will need no answer.
In the case of Ball v. Phelan attention was called to the fact that "it is impossible to read this will without seeing that it was the manifest purpose of the testator *Page 577 
to dispose of his whole estate, and not die intestate to any part thereof;" and that is exactly the will as presented in this case. The court there said nothing in respect to whether the conditional devise over to Bettie Hunt Selden would violate the two-donee statute, for it was a matter of the testator's intention with which the court was dealing. And so here in respect to the like conditional devise to George and Rafael Price. Clearly under this will George and Rafael, as expressly shown by the will, were intended to take in fee, but would take only upon the event that Leonora should die without issue. So, the result under the majority holding in this case is that, although the intention of testator to dispose of his whole estate, and not die intestate to any part thereof, is clear from the entire will, yet the very clause that finally makes that intention clear is now turned around so as to cause the testator to die partly intestate.
The subject could be pursued into several other features, but it would seem that the foregoing is sufficient to challenge the attention of bench and bar, and to invoke the correcting process of time as in the future this matter may come again into view. In Ball v. Phelan with the rather simple provisions of the will there before the court, and which in material respects is a duplicate of the one now before us, there was presented a plain result which if adhered to would have been of reliable value to our jurisprudence; but all the learning and industry displayed in that case has apparently amounted to but little, and the question, there attempted to be settled, has by the present controlling opinion been again cast upon an uncertain sea, without dependable chart or compass. Judge ANDERSON joins in this dissent, and in the view that, both upon principle and precedent, the decree of the chancellor should be affirmed. *Page 578